—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award which was entered upon the default of Electronic Data Systems Corp., Electronic Data Systems Corp. appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered February 25, 1994, which denied its motion to vacate the award.
Ordered that the order is affirmed, with costs.
In order to establish entitlement to vacatur of a default judgment, the movant must demonstrate a reasonable excuse for the default and a meritorious defense (see, State Farm Ins. Co. v Sheeran, 204 AD2d 617). The appellant has failed to sustain its burden. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.